Exhibit 10.8

 

LEASE

dated as of April 15, 2014

 

FAA Authorization Code:

 

International Registry File Numbers:

 

(Airframe):

 

(Engine No. 1):

 

(Engine No. 2):

 

THIS LEASE (together with all supplements, annexes, exhibits and schedules
attached hereto and as amended or otherwise modified from time to time, this
“Lease”) is between Moelis & Company Manager LLC, a limited liability company
organized and existing under the laws of the State of Delaware (together with
its successors and permitted assigns, if any, “MCM”) and Moelis & Company Group
LP, a limited partnership organized and existing under the laws of the State of
Delaware (together with its successors and permitted assigns, if any, “LP”).

 

WHEREAS, MCM desires to lease the Aircraft to LP, and LP desires to lease the
Aircraft from MCM;

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
are hereby acknowledged, MCM and LP agree as follows:

 

1.              LEASING:

 

a.                                      Subject to the terms and conditions set
forth below, MCM agrees to lease to LP, and LP agrees to lease from MCM, the
aircraft, including the airframe, engines and all appurtenant equipment and
property (together hereinafter the “Aircraft”) described in Annex A.

 

b.                                      The obligation of LP to lease the
Aircraft from MCM is subject to the satisfaction of the following conditions:

 

i.                                          MCM has delivered, or has caused to
be delivered, to Insured Aircraft Title Service, Inc., Attention: Kirk Woford,
President (“Escrow Holder”) releases in recordable form sufficient to release
all pledges, liens, encumbrances (including irrevocable de-registration and
export authorizations), charges, international interests or claims of any kind
against the Aircraft other than those that result from (a) the respective rights
of MCM and LP as herein provided, (b) liens for taxes not yet due or
(c) inchoate materialmen’s, mechanics’, workmen’s, repairmen’s, employees’ or
other like liens arising in the ordinary course of business of MCM for sums not
yet delinquent or being contested in good faith (and for the payment of which
adequate assurances in LP’s reasonable judgment have been provided to LP
(“Releases”), together with authorization to, at the Closing, file such releases
with the FAA and discharge such international interests, and MCM has performed
or complied with all agreements, covenants and conditions required by this Lease
to be performed or complied with by MCM prior to or at the Closing.

 

ii.                                       Escrow Holder has delivered to LP a
“priority search certificate” (as defined in the Regulations of the
International Registry) in favor of LP obtained from the International Registry
of Mobile Assets (the “International Registry”) established pursuant to the
Convention on International Interests in Mobile Equipment (the “Convention”) and
the Protocol thereto On Matters Specific To Aircraft Equipment (the “Protocol”)
concluded in Cape Town in November 2001 (the Convention and the Protocol, each,
in the official English language text thereof, are collectively referred to
herein as the “Cape Town Convention”) confirming that there is no “international
interest” (as defined in the Cape Town Convention) registered with respect to
the Aircraft.

 

--------------------------------------------------------------------------------


 

iii                                       Each of the representation and
warranties made by MCM is true and correct on and as of the Closing.

 

c.                                       The obligation of MCM to lease the
Aircraft to LP is subject to the satisfaction of the following conditions::

 

i.                                          LP has delivered to MCM an amount
sufficient to pay Interim Rent; and LP has performed or complied with all
agreements, covenants and conditions required by this Lease to be performed or
complied with by LP prior to or at the Closing.

 

ii.                                       MCM has received certificates of
insurance evidencing that the insurance policies obtained by LP comply with the
requirements of section 10.

 

iii.                                    Each of the representations and
warranties made by LP is true and correct on and as of the Closing.

 

d.                                      Prior to the closing of the Transactions
(as defined below) (the “Closing”):

 

i.                                          MCM will consent to Escrow Holder’s
request made through the International Registry to the appointment of Escrow
Holder as MCM’s “professional user entity” (as defined in the Regulations of the
International Registry) with respect to the Aircraft.

 

ii.                                       LP will consent to Escrow Holder’s
request made through the International Registry to the appointment of Escrow
Holder as LP’ s professional user entity with respect to the Aircraft.

 

iii.                                    MCM will cause the Aircraft to be
located at Van Nuys Airport, Van Nuys, California, or such other place as may be
agreed by LP and MCM (the “Delivery Location”).

 

e.                                       At the Closing, (i) at the Delivery
Location, MCM will deliver to LP the Aircraft and the Aircraft Documents and LP
and MCM will each execute and deliver a Memorandum of Delivery in the form of
Annex C; and (ii) Escrow Holder will (a) file with the FAA any Releases;
(b) effect the discharge of any international interest in the Aircraft and any
irrevocable de- registration and export authorization with respect to the
Aircraft other than those that result from the respective rights of MCM and LP
as herein provided; (c) file with the FAA a copy of this Lease provided by the
parties that has had all confidential information redacted from its annexes;
(d) register with the International Registry MCM’s international interests in
the Aircraft under this Lease and its related documents (collectively, the
“Documents”); and (e) pay at MCM’s direction from funds deposited by LP the
Interim Rent less MCM’s share of the amounts set forth in section 1.f. All
documents, funds and other items to be delivered at the Closing will be deemed
to have been delivered simultaneously, and no delivery will be effective until
all such items have been delivered.

 

f.                                        Buyer and Seller will each pay
one-half of Escrow Holder’s fees and costs.

 

g.                                       With respect to each repair,
maintenance, service or subscription agreement relating to the Aircraft,
including the CFE Company Customer Service Plan relating to the engines, the
Honeywell Maintenance Service Plan relating to the APU, the Rockwell Collins
Corporate Aircraft Service Program relating to the avionics and the Clay Lacy
Aviation Aircraft Management Services Agreement relating to the management of
the Aircraft (collectively, “Support Contracts”), MCM will pay all amounts, and
perform all obligations, due with respect to all operations or periods prior to
the Closing and LP will pay all amounts, and perform all obligations, due with
respect to all operations or periods between the Closing and the later of LP’s
return of the Aircraft to MCM in accordance with, and in full satisfaction of,
section 11 and the expiration or termination of this Lease. MCM will pay all
overflight, navigation and similar fees and charges (including Eurocontrol and
NavCanada fees and charges) (collectively, “Overflight/Navigation Fees”) with
respect to all operations and periods prior to the Closing and LP will pay all
Overflight/Navigation Fees with respect to all operations and periods between
the Closing and the later of LP’ s return of the Aircraft to MCM in accordance
with, and in full satisfaction of, section 11 and the expiration or termination
of this Lease.

 

2

--------------------------------------------------------------------------------


 

2.              ACKNOWLEDGEMENT:

 

a.                                      LP acknowledges that MCM has provided LP
with the opportunity to inspect the Aircraft and that LP has determined that the
Aircraft and the Aircraft Documents are in the following condition: (i) all
historical records required to be maintained by MCM with respect to the
Aircraft, logs (including flight, engine, airframe and components logs) and all
associated documentation — including an FAA-approved aircraft flight manual,
manufacturer’s maintenance and inspection manual and parts catalog — are in the
English language and such historical records and logs are original, up-to-date
and complete from the date of manufacture through the Closing; (ii) all
applicable airworthiness directives and mandatory service bulletins with
compliance deadlines on or before the Closing are fully complied with through
available corrective modification in lieu of operating manual restrictions;
(iii) all maintenance and inspections under the manufacturer’s recommended
maintenance program are up-to-date and with no deferred items as of the Closing,
and with all calendar or time-based maintenance and inspections due on or before
the Closing performed; (iv) the Aircraft is not subject to any non-standard or,
except as provided in the manufacturer’s recommended maintenance program
generally applicable to aircraft of the same type as the Aircraft, recurring
inspection requirements; (v) the Aircraft has no damage history, no undisclosed
damage (whether or not repaired) and no corrosion beyond manufacturers’ limits;
(vi) all systems and components are properly operational, airworthy and within
manufacturers’ specifications and tolerances; (vii) no components are installed
in or attached to the Aircraft on a temporary, loan or exchange basis;
(viii) the Aircraft conforms to the specifications set forth on Annex A;
(ix) the Aircraft is registered on the United States Civil Aviation Registry;
(x) the Aircraft is airworthy; and (xv) the Aircraft has a currently effective
FAA standard airworthiness certificate.

 

b.                                      For the purpose of this Lease,
(i) “damage history” means any damage the repair of which would (a) constitute a
“major repair” as defined in Appendix A to part 43 of title 14 of the Code of
Federal Regulations or (b) result in operational limitations or additional or
recurring inspections and (ii) “Aircraft Documents” means: all manuals
(including the flight and weight and balance manuals and all applicable
maintenance manuals issued by the manufacturer), log books (including the log
books for the airframe, engines and components), a parts catalog, all interior
and wiring diagrams and supporting technical publications, and any maintenance
and other historical records required to be maintained by MCM or any operator or
the Aircraft, or in MCM’s possession or under its control, with respect to the
airframe, engines or any components.

 

3.              TERM, RENT AND PAYMENT:

 

a.                                      The rent (“Rent”) payable for the
Aircraft and LP’s right to use the Aircraft begins on the date that both parties
have signed and delivered the Memorandum of Delivery (“Commencement Date”). The
term of this Lease will commence on the Commencement Date and will continue,
unless earlier terminated pursuant to the provisions of this Lease, until and
including the Expiration Date stated in Annex B (“Term”). If the Term is
extended or renewed, the word “Term” will be deemed to refer to all extended or
renewal terms, and all provisions of this Lease will apply during any such
extension or renewal terms, except as may be otherwise specifically provided in
writing.

 

b.                                      LP will pay rent to MCM by electronic
transfer (e.g., Fedwire or ACH) to an account with a bank located in the United
States using instructions provided by MCM in writing. Each payment of Rent (each
a “Rent Payment”) will be in the amount, payable at such intervals and due in
accordance with the provisions of Annex B. If MCM does not receive from LP
payment in full of any Rent or other payment due hereunder within 10 days of the
due date therefor, LP will pay a late charge of five percent of the amount due
in addition to, the amount of such Rent, but not exceeding the lawful maximum,
if any. Such late fee will be immediately due and payable, and is in addition to
any other costs, fees and expenses that LP may owe as a result of such late
payment.

 

4.              TAXES AND FEES:

 

a.                                      If permitted by law, LP will report and
pay promptly all taxes, fees and assessments due, imposed, assessed or levied
against the Aircraft (or, ownership, delivery under this Lease, leasing under
this Lease, possession or use under this Lease or operation thereof), this Lease
(or any rents or receipts hereunder), MCM or LP, by any domestic or foreign
governmental entity or taxing authority during or related to the Term, including
all license and registration fees, and all sales, use, personal property,
excise, gross receipts, franchise, stamp, value added, custom duties, landing
fees, airport charges, navigation service charges, route navigation charges or
other taxes, imposts, duties and charges, together with any penalties, fines or
interest thereon (collectively “LP Taxes”). Notwithstanding the foregoing, LP
will have no liability for Taxes imposed (i) by the

 

3

--------------------------------------------------------------------------------


 

United States of America or any state or political subdivision thereof which are
on or measured by the net income, capital, net worth or franchise of MCM or
similar conduct of business taxes, (ii) as a result of the transfer, pledge or
other disposition by MCM (or its assigns) of the Aircraft or of any interest
therein (including any withholding taxes) other than transfers, pledges or
dispositions made to LP as a result of the exercise by LP of its purchase rights
hereunder or any transfer, pledge or disposition requested by LP not in
accordance with the provisions set forth herein that MCM may choose to
accommodate or any transfer, pledge or disposition made after the occurrence and
during the continuation of an Event of Default by LP hereunder, (iii) as a
result of the gross negligence or willful misconduct of MCM, (iv) any act or
omission of MCM in breach of the express provisions of this Lease, (v) MCM’s
failure to claim any exemption and provide information and documentation to any
taxing authority, in each case as reasonably requested in good faith by LP in
writing; (vi) MCM’ s failure to file any return or report in a timely or proper
manner, except to the extent such return or report is deemed not to have been
filed in a proper manner as a result of MCM’s filing such return or report
without information or documents that any applicable governmental or taxing
authority has requested that MCM (to the extent such request was not also sent
to the LP by such applicable governmental or taxing authority) timely requested
from LP and that LP failed to provide to MCM; or (vii) with respect to any
period occurring, in whole or in part, prior to or after the Term; (viii) with
respect to any lease other than this Lease. LP will promptly reimburse (on an
after-tax basis) MCM for any LP Taxes for which LP is responsible charged to or
assessed against and paid by MCM.

 

b.                                      MCM will report and pay promptly all
taxes, fees and assessments due, imposed, assessed or levied against the
Aircraft (or, ownership, purchase, delivery under any lease other than this
Lease, leasing under any lease other than this Lease, possession or use under
any lease other than this Lease or operation thereof), any lease other than this
Lease (or any rents or receipts thereunder), MCM or LP, by any domestic or
foreign governmental entity or taxing authority prior to, after or related to a
period other the Term, including all license and registration fees, and all
sales, use, personal property, excise, gross receipts, franchise, stamp, value
added, custom duties, landing fees, airport charges, navigation service charges,
route navigation charges or other taxes, imposts, duties and charges, together
with any penalties, fines or interest thereon (collectively “MCM Taxes”). MCM
will promptly reimburse (on an after tax basis) LP for any MCM Taxes for which
LP is responsible charged to or assessed against and paid by LP.

 

c.                                       LP will show MCM as the owner of the
Aircraft on all tax reports or returns filed by LP where required or appropriate
to show the ownership of the Aircraft, and send MCM a copy of each such report
or return and evidence of LP’ s payment of LP Taxes for which LP is responsible
upon request. MCM will send LP evidence of MCM’s payment of MCM Taxes upon
request.

 

d.                                      To the extent any taxing jurisdiction
makes a claim against MCM for any LP Taxes for which LP is liable under section
4.a, LP may contest in good faith in its own name such claim only so long as
there is no continuing Event of Default by LP under this Lease and taking such
action does not subject the Aircraft to attachment, foreclosure, or repossession
by the taxing authority or subject MCM to any risk of the imposition any
criminal penalties. If LP wishes to contest such LP Taxes, then at such time
during such contest that such LP Taxes otherwise would be required to be paid,
LP will post a bond in the amount of such LP Taxes being contested and indemnify
MCM for all sums MCM may be obligated to pay if LP does not prevail in such
contest. To the extent it is not possible for LP to contest such LP Taxes in its
own name, LP may request MCM to contest such LP Taxes and MCM will be obligated
to do so, provided that in addition to LP posting the bond if required pursuant
to and consistent with this section 4.d, (1) in the opinion of independent tax
counsel selected by MCM the basis in law and fact makes it more probable than
not that MCM will prevail, (2) LP agrees to pay MCM (or, as directed by MCM, on
MCM’s behalf) on demand all reasonable and documented out of pocket costs and
expenses (including the fees and disbursements of independent tax counsel)
incurred by MCM in connection with taking such action, and (3) LP agrees to
indemnify MCM for all sums MCM may be obligated to pay if MCM does not prevail
in such contest.

 

e.                                       Notwithstanding anything to the
contrary contained herein, if at any time during the tax contest the Aircraft
becomes subject to attachment, foreclosure or repossession by the taxing
authority due to non-payment of the LP Taxes for which LP is liable under
section 4.a and associated charges, LP will promptly pay such Tax and charges.

 

f.                                        All of the rights, privileges and
indemnities of MCM and LP contained in this section 4 will survive the
expiration or other termination of this Lease. The rights, privileges and
indemnities contained herein are expressly made for the benefit of, and will be
enforceable by MCM and LP, and their respective successors and permitted
assigns.

 

4

--------------------------------------------------------------------------------


 

5.              REPORTS:

 

a.                                      LP will provide MCM with the following
in writing within the time periods specified: (a) notice of any tax or other
lien which attaches to the Aircraft and the full particulars of the tax or lien,
within 10 days after LP becomes aware of the tax or lien, (b) notice to MCM of
the Aircraft’s location, and the location of all information, logs, documents
and records relating to the Aircraft and its use, maintenance and/or condition,
promptly upon request; (c) notice to MCM of the relocation of the Aircraft’s
primary hangar location, prior to any permanent relocation; (d) notice of loss
or damage to the Aircraft (i) which would cost more than $100,000 to repair or
replace, within 15 days of such loss or damage or (ii) the repair of which
requires the filing of an FAA Form 337, within 15 days of the determination that
the repair will be effected by a means that will required the filing of an FAA
Form 337; (e) notice of any accident involving the Aircraft causing personal
injury or property damage, within 15 days of such accident; (f) copies of all
reports filed with the National Transportation Safety Board (“NTSB”) pursuant to
Part 830 of the NTSB’s regulations, promptly following the filing thereof;
(g) copies of the insurance policies or other evidence of insurance required by
the terms hereof, promptly upon request by MCM; (h) copies of all information,
logs, documents and records relating to the Aircraft and its use, maintenance
and/or condition, within 10 days of such request; (i) such information as may be
reasonably required to enable MCM to file any reports required by any
governmental authority as a result of MCM’s ownership of the Aircraft, promptly
upon request of MCM delivered to LP; (j) copies of any Support Contracts
maintained by LP and any renewal thereof, promptly following execution and
delivery thereof; (k) evidence of LP’s compliance with applicable FAA
airworthiness directives and of compliance with other maintenance provisions of
section 7 and, upon the return of the Aircraft to MCM pursuant to section 11,
compliance with the return provisions of section 11, all promptly upon request
of MCM; (l) notice of any change in LP’s state of incorporation or organization,
within 30 days of such change, and (m) such other reports or information as MCM
may reasonably request, including evidence regarding LP’s compliance with its
obligations under section 7.g; provided that in no event will MCM have any duty
or obligation to monitor, review or assess any security measures maintained by
LP or LP’s compliance with the provisions of section 7.g, and there will be no
inference or implication therefrom that MCM has reviewed or approved the
adequacy or sufficiency of such recommendations or of the actual security
measures or systems employed by LP.

 

b.                                      MCM will provide LP with the following
in writing within the time periods specified: (a) notice of any tax or other
lien which attaches to the Aircraft and the full particulars of the tax or lien,
within 10 days after MCM becomes aware of the tax or lien.

 

6.              REGISTRATION, USE AND OPERATION:

 

a.                                      Prior to the Closing, MCM will provide
LP with a current and valid Certificate of Aircraft Registration (AC
Form 8050-3) for the Aircraft evidencing the Aircraft’s registration with the
FAA Civil Aviation Registry in the name of MCM. LP will not register the
Aircraft under the laws of any other country. LP will not consent to the
registration of any other international interest or any IDERA with respect to
the Aircraft to be filed with the International Registry, the FAA or any other
registry, except for the registration of the international interest in favor of
MCM created by, and the Documents executed in connection with, this Lease. No
international interest created in favor of MCM will be discharged except as
provided in section 20.c.

 

b.                                      Except as expressly provided in sections
1.g, 4.b or 14.b, the possession, use and operation of the Aircraft during the
Term will be at the sole risk and expense of LP. LP acknowledges that it accepts
full “operational control” of the Aircraft (as defined in the Federal Aviation
Regulations (“FAR”). LP agrees that the Aircraft will be used and operated:
(i) in compliance with all statutes, laws, ordinances, and regulations issued by
any governmental agency applicable to the use or operation thereof; (ii) in
compliance with all airworthiness certificates, licenses or registrations
relating to the Aircraft issued by any agency required for operation by LP
hereunder of which LP has actual or constructive notice; (iii) in compliance
with all applicable safety and security regulations of the FAA and similar
applicable government regulations relating to aircraft security, including those
of the Transportation Security Administration; and (iv) in a manner that does
not modify or impair any existing warranties on the Aircraft or any part
thereof. LP’ s intention on the Commencement Date is to operate the Aircraft
predominantly in the conduct of its business (provided, however, any failure to
operate the Aircraft predominantly in the conduct of its business will not be
deemed an Event of Default hereunder; provided further that by waiving such
Event of Default MCM does not waive any right it might have with respect to any
indemnity payment in connection with such failure) and will not use or operate,
or permit the Aircraft to be used or operated, (aa) in violation of any United
States export control law, or (bb) in a

 

5

--------------------------------------------------------------------------------


 

manner, for any time period, such that any party other than the manufacturer or
a maintenance facility will be deemed to have “operational control” of the
Aircraft or (cc) for the transport of mail or contraband. The Aircraft will, at
all times be operated by duly qualified pilots holding any certificate, rating,
type rating or endorsement required for the operation of the Aircraft, purpose
of flight, condition of flight or as otherwise required by the FAR or any
insurance policies required hereunder. The Aircraft’s pilots will be employed
and/or paid or contracted for by LP, will meet all recency of flight
requirements and will meet the requirements specified by the insurance policies
required under this Lease and the FAA. LP will not relocate the primary hangar
location to a place outside the United States. MCM may examine and inspect the
Aircraft, wherever located, on land, after giving LP reasonable prior notice.
The AC Form 8050-3 provided by MCM will be kept on the Aircraft at all times
while the Aircraft is in operation during the Term.

 

c.                                       NOTWITHSTANDING THE FOREGOING, AT NO
TIME DURING THE TERM WILL LP OPERATE OR LOCATE THE AIRCRAFT, OR ALLOW THE
AIRCRAFT TO BE OPERATED OR LOCATED IN OR OVER (i) ANY COUNTRY OR JURISDICTION
THAT DOES NOT MAINTAIN FULL DIPLOMATIC RELATIONS WITH THE UNITED STATES (EXCEPT
THAT LP MAY FLY OVER CUBA SO LONG AS LP IS FLYING IN ESTABLISHED AND CUSTOMARY
FLIGHT ROUTES APPLICABLE TO US AIRCRAFT AND LP MAY FLY TO TAIWAN SO LONG AS
TAIWAN HAS AT LEAST THE CURRENT DIPLOMATIC STATUS WITH THE UNITED STATES AS IT
HAS ON THE DATE HEREOF), (ii) ANY GEOGRAPHIC AREA WHICH IS NOT COVERED BY THE
INSURANCE POLICIES REQUIRED BY THIS LEASE, OR (iii) ANY JURISDICTION WHEREIN THE
OPERATION OR LOCATION THEREOF WOULD VIOLATE ANY APPLICABLE LAW, REGULATION, OR
RESTRICTION, INCLUDING, BUT NOT LIMITED TO, THE U.S. EXPORT ADMINISTRATION
REGULATIONS, THE U.S. INTERNATIONAL TRAFFIC IN ARMS REGULATIONS AND THE
REGULATIONS OF THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), DEPARTMENT OF THE
TREASURY.

 

d.                                      MCM will not, and will not permit any
party claiming through MCM to, disturb LP’s quiet enjoyment of the Aircraft
during the Term unless an Event of Default by LP has occurred and is continuing
under this Lease.

 

7.              MAINTENANCE:

 

a.                                      LP will cause the Aircraft to be
maintained in compliance with all statutes, laws, ordinances, regulations and
standards or directives issued by any governmental agency applicable to the
maintenance thereof, in compliance with any airworthiness certificate, license
or registration relating to the Aircraft issued by any agency required for
operation by LP hereunder of which LP has actual or constructive notice and in a
manner that does not modify or impair any existing warranties on the Aircraft or
any part thereof.

 

b.                                      LP will cause the maintenance,
inspection, servicing, repairing, overhauling and testing of the Aircraft
(including each engine) to be performed in accordance with (i) all applicable
maintenance manuals issued by the manufacturer, including any subsequent
amendments or supplements to such manuals issued by the manufacturer from time
to time, (ii) all mandatory or otherwise required service bulletins issued,
supplied, or available by or through the manufacturer and/or the manufacturer of
any engine or part with respect to the Aircraft and (iii) all airworthiness
directives applicable to the Aircraft issued by the FAA or similar regulatory
agency having jurisdictional authority, and causing compliance with such
directives to be completed through available corrective modification in lieu of
operating manual restrictions. LP will maintain all records, logs and other
materials relating to the Aircraft or the engines required by the manufacturer
for enforcement of any warranties, any vendor under any Support Contract or by
the FAA. All maintenance procedures required hereby will be undertaken and
completed in accordance with the manufacturer’s recommended procedures, and by
properly certificated maintenance sources, so as to keep the Aircraft and each
engine in as good operating condition as when delivered to LP hereunder,
ordinary wear and tear excepted, and so as to keep the Aircraft in such
operating condition as may be necessary to enable the airworthiness
certification of such Aircraft to be maintained in good standing at all times
under the FAA.

 

c.                                       LP agrees, at its own cost and expense,
to (i) cause the Aircraft and each engine thereon to be kept numbered with the
identification in serial number therefor as specified in Annex A; (ii) display
on the Aircraft in accordance with the FAR the N number specified in Annex A;
and (iii) notify MCM in writing 30 days prior to making any change in the
configuration (other than changes in configuration mandated by the FAA, the FAR
or sections 7.a or 7.b), appearance and coloring of the Aircraft from that in
effect at the time the Aircraft is accepted by LP hereunder. In the event of
such change or modification of configuration, coloring or appearance (unless
such change, or modification of configuration, coloring or appearance is or has

 

6

--------------------------------------------------------------------------------


 

been approved in writing by MCM, which approval will not be unreasonably
withheld, delayed or conditioned), LP agrees, at its own cost and expense, to
restore, upon request of MCM, the Aircraft to the configuration, coloring or
appearance in effect on the Commencement Date or, at MCM’s option, to pay to MCM
an amount equal to the reasonable cost of such restoration. LP will replace
promptly any such N number which may be removed, defaced or destroyed.

 

d.                                      LP is entitled from time to time during
the Term to acquire and install on the Aircraft at LP’s expense, any additional
accessory, device or equipment (each, an “Optional Improvement”) as LP may
desire, but only so long as such Optional Improvement (i) is ancillary to the
Aircraft; (ii) is not required to render the Aircraft complete for its intended
use as an aircraft; (iii) does not impair the originally intended function or
use of the Aircraft; and (iv) can be readily removed without causing material
damage. Title to each Optional Improvement which is not removed by LP prior to
the return of the Aircraft to MCM will vest in MCM upon such return. LP will
repair all damage to the Aircraft resulting from the installation or removal of
any Optional Improvement so as to restore the Aircraft to its condition prior to
installation, ordinary wear and tear excepted. LP may install on the Aircraft
temporary parts or components for the purpose of continuing to operate the
Aircraft while a part or component of the Aircraft is being inspected,
overhauled or repaired; provided that such temporary parts or components can be
readily removed without causing material damage (all such temporary parts and
components, “Loaners”).

 

e.                                       LP will, at its own expense, promptly
make any repair, alteration or modification of the Aircraft (i) that is
necessary or advisable to comply with LP’s obligations pursuant to this Lease or
(ii) may be required to comply with any applicable law or any applicable
governmental rule or regulation (each, a “Required Improvement”). Any repair
made by LP of or upon the Aircraft or replacement parts, including any
Replacement Engine, but excluding any Loaners, installed thereon in the course
of repairing or maintaining the Aircraft, or any Required Improvement (other
than Loaners), will, once installed on the Aircraft, be deemed an accession to
the Aircraft, and title thereto will immediately vest in MCM and LP will provide
all documentation reasonably requested by MCM evidencing same, all at LP’s sole
cost and expense.

 

f.                                        Except as required or permitted under
this section 7, LP will not, without MCM’s prior written consent, modify the
Aircraft or affix or remove any part, component, engine or accessory to the
Aircraft or to make any permanent non-removable improvements to the Aircraft
leased hereunder. Notwithstanding anything in this Lease to the contrary, LP
will not, without obtaining the applicable licenses, including licenses for MCM
as required by law, install any accessory, device or equipment that is a
“defense article” (as such term is defined under the Arms Export Control Act or
the International Traffic in Arms Regulation) or alter or modify the Aircraft in
any way that would render the Aircraft a “defense article” (as such term is
defined under the Arms Export Control Act or the International Traffic in Arms
Regulation).

 

g.                                       LP expressly assumes sole and exclusive
responsibility for the determination and implementation of all security measures
and systems necessary or appropriate for the protection of the Aircraft (whether
on the ground or in flight) against theft, vandalism, hijacking, destruction,
bombing, terrorism or similar acts directly or indirectly affecting the
Aircraft, any part thereof, or any persons who (whether or not on board the
Aircraft) may sustain any injury or damage as a result of any such acts. Without
limiting the generality of the foregoing, it is expressly understood and
acknowledged that LP, being in sole “operational control” of the Aircraft, is,
as between MCM and LP, uniquely in a position to identify and implement those
security measures necessary to comply with this section 7 and that in doing so,
LP has not relied upon, and will not rely upon, any statement, act, or omission
of MCM.

 

8.              LIENS, SUBLEASE AND ASSIGNMENT:

 

a.                                      LP WILL NOT SELL, TRANSFER, ASSIGN OR
ENCUMBER THE AIRCRAFT, ANY ENGINE OR ANY PART THEREOF, OWNER’S TITLE OR MCM’s or
LP’S RIGHTS UNDER THIS SUBLEASE. LP WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF MCM, (I) SUBLET OR CHARTER THE AIRCRAFT, OR ANY ENGINE (EXCEPT AS EXPRESSLY
PERMITTED HEREUNDER), (II) PART WITH POSSESSION OF THE AIRCRAFT OR ANY ENGINE OR
PART THEREOF (UNLESS REQUIRED IN CONNECTION WITH ANY MAINTENANCE REQUIRED BY
THIS SUBLEASE, INCLUDING ANNEX E) OR (III) ENTER INTO ANY POOLING ARRANGEMENTS.
LP will not permit any engine to be used on any other aircraft. LP will keep the
Aircraft, each engine and any part thereof free and clear of all liens, security
interests, international interests, and encumbrances (including non-consensual
liens registered with the International Registry or otherwise), whether or not
such are registered or filed with the FAA or the International Registry or
elsewhere (collectively, “Liens”) other than those that result from (i) the
respective rights of MCM and LP as herein provided; (ii) the acts or the
negligent omissions of MCM; (iii) liens for taxes not yet due; and (iv) inchoate
materialmen’s, mechanics’, workmen’s,

 

7

--------------------------------------------------------------------------------


 

repairmen’s, employees’ or other like liens arising in the ordinary course of
business of LP for sums not yet delinquent or being contested in good faith (and
for the payment of which adequate assurances in MCM’s reasonable judgment have
been provided to MCM) (such Liens described in clauses (i) through (iv),
“Permitted Liens”). LP will immediately take all necessary actions to remove any
Liens (other than Permitted Liens) on or with respect to the Aircraft.

 

b.                                      MCM and any assignee of MCM will have
the right to assign this Lease, or any part hereof and/or the Aircraft; provided
that (i) the assignee has assumed MCM’ s obligations under this Lease, (ii) such
assignment does not impair LP’ s rights and interests in the Aircraft and this
Lease, (iii) such assignment does not increase any indemnity or other obligation
of LP under this Lease, whether by an increase in the amount of any indemnity
payable under this Lease or otherwise, (iv) MCM reimburses LP for all reasonable
out-of-pocket costs and expenses, including reasonable legal fees and costs,
incurred in connection with such assignment and (v) LP will have no obligation
to the assignee until it receives notice of such assignment. LP hereby waives
and agrees not to assert against any such permitted assignee, or such permitted
assignee’s permitted assigns, any defense, set-off, recoupment claim or
counterclaim that LP may at any time have against MCM for any reason whatsoever.
LP agrees that if LP receives written notice of a permitted assignment from MCM,
LP will thereafter pay all Rent and all other amounts payable under this Lease
to the permitted assignee or as instructed by MCM. LP agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
the assignor or assignee and will cooperate with MCM and any such permitted
assignee in delivering to such permitted assignee a certificate of insurance
reflecting such permitted assignee as loss payee, as its interests may appear,
and additional insured in accordance with this Lease. The rights, privileges and
indemnities contained in this Lease are expressly made for the benefit of, and
will be enforceable by MCM, its successors and permitted assigns. In connection
with any assignment of the Lease by MCM or any assigns of MCM, LP agrees to
cooperate with MCM (i) to permit MCM to consummate a sale of the Aircraft within
30 days of notice by MCM to LP of the proposed sale, (ii) to locate the Aircraft
at the time of such sale of the Aircraft in a jurisdiction of MCM’ s choosing
and to return it to, at LP’ s election, (a) its primary hangar location or
(b) its location prior to being flown to such jurisdiction of MCM’s choosing and
(iii) to time the sale of the Aircraft so as to minimize any interference with
LP’s usage of the Aircraft; provided that MCM reimburses LP for all
out-of-pocket costs and expenses, including reasonable legal fees and costs,
incurred in connection with such assignment by MCM and such movement of the
Aircraft.

 

9.              LOSS, DAMAGE AND STIPULATED LOSS VALUE:

 

LP hereby assumes and will bear the entire risk of any loss, theft,
confiscation, expropriation, requisition, damage to, or destruction, following
the Closing, of, the Aircraft, any engine or part thereof from any cause
whatsoever, including intentional criminal acts and acts of terrorism but not
including the gross negligence or willful misconduct of MCM. If, following the
Closing, for any reason other than the gross negligence or willful misconduct of
MCM the Aircraft, or any engine thereto becomes worn out, lost, stolen,
confiscated, expropriated, requisitioned, destroyed, irreparably damaged,
rendered inaccessible (geographically or otherwise) for at least 180 days or
unusable (“Casualty Occurrences”), LP will promptly and fully notify MCM in
writing. If, in the reasonable opinion of MCM, a Casualty Occurrence has
occurred that affects only the engine(s) of the Aircraft, then LP, at its own
cost and expense, will replace such engine(s) with a replacement engine(s) of
the same make, model and fair market value as the engine being replaced
reasonably acceptable to MCM (the “Replacement Engine”) and cause title to such
Replacement Engine(s) to be transferred to MCM for lease to LP under this Lease
(and appropriate filings to be made showing title transfer of such Replacement
Engine to MCM, if applicable) and MCM will acquire title to the Replacement
Engine(s) subject to no liens or international registrations (except Permitted
Liens). Upon transfer of title to MCM of such Replacement Engine(s), such
Replacement Engine(s) will be subject to the terms and conditions of this Lease,
and LP will execute whatever documents or filings are necessary or reasonably
appropriate in connection with the substitution of such Replacement
Engine(s) for the original engine(s), and LP will cooperate with MCM’s
registration of its title to the Replacement Engine with the International
Registry. If, in the reasonable opinion of MCM, a Casualty Occurrence has
occurred with respect to the Aircraft in its entirety, on the next Rent Payment
Date after such Casualty Occurrence (the “Payment Date”), LP will pay MCM the
sum of (i) the Insurance Stipulated Loss Value as set forth in Annex D
calculated as of the Rent Payment Date prior to such Casualty Occurrence; and
(ii) all Rent and other amounts which are due under this Lease as of the Payment
Date. To the extent that MCM has received any insurance proceeds as a result of
claims for any Casualty Occurrence, such payments will be credited toward the
following: first, to pay any expense or cost of MCM in obtaining any such
payment or otherwise due hereunder, second, to pay any Rent due and owing
hereunder, and third to pay any Insurance Stipulated Loss Value due hereunder.
Upon payment of all sums due hereunder, this Lease will terminate (except for
the provisions hereof which by their terms survive any termination of this
Lease) and LP will have no further right to use or operate the Aircraft;
provided, however, that, subject to the rights of the insurer, (i) LP will be
entitled to (a) remove any Optional Improvements or (b) subject to paying

 

8

--------------------------------------------------------------------------------


 

MCM the fair market value of the salvage (not including the fair market value
attributable to the Optional Improvements), the salvage, (ii) MCM will transfer
to or at the direction of LP all of MCM’s right, title and interest in any
engine constituting part of the Aircraft that was not installed on the Aircraft,
free and clear of any interest of MCM and (iii) LP will be subrogated to all
claims of MCM against third parties (other than insurers of MCM under policies
independently maintained at its own cost and expense) in connection with any
Casualty Occurrence. If the Aircraft or any engine or part thereof sustains any
reparable damage, LP will repair such damage in good workmanlike manner so as to
restore the Aircraft, engine or part thereof to the condition it was in
(assuming LP had complied with the provisions of this Lease) prior to the
occurrence of any such damage.

 

10.       INSURANCE:

 

LP will secure and maintain in effect at its own expense throughout the Term
insurance against such hazards and for such risks as MCM may require. All such
insurance will be with companies satisfactory to MCM. Without limiting the
generality of the foregoing, LP will maintain (i) liability insurance covering
public liability and property, cargo and sudden accidental pollution coverage,
in amounts not less than $200,000,000 for any single occurrence; (ii) all-risk
aircraft hull and engine insurance (including, with respect to engine or part
thereof while removed from the Aircraft and foreign object damage insurance) in
an amount which is not less than the then Insurance Stipulated Loss Value as set
forth on Annex D; and (iii) confiscation, expropriation and war risk, hijacking
and allied perils insurance (which insurance will include coverage against acts
of terrorism and similar criminal acts) in an amount which is (x) for physical
damage, not less than the then Insurance Stipulated Loss Value, and (y) for
liability coverage, not less than $200,000,000 for any single occurrence. All
insurance will: (1) name MCM as owner of the Aircraft, (2) name MCM as loss
payee as its interests may appear and additional insured (without responsibility
for premiums), (3) provide that any cancellation or substantial change in
coverage will not be effective as to MCM for 30 days (and, with respect to war
risk insurance, seven days [except with respect to hostile detonations, two
days] or such shorter period as will be customary on the London market for such
insurance in such area of the world) after receipt by MCM of written notice from
the insurer of such cancellation or change, (4) insure MCM’s interests
regardless of any breach of warranty or other violation by LP of any declaration
or condition in such policies, (5) include a severability of interest clause
providing that such policy will operate in the same manner as if there were a
separate policy covering each insured, (6) waive any right of set-off against LP
or MCM, and any rights of subrogation against MCM, and (7) be primary and not be
subject to any offset by any other insurance carried by MCM or LP. LP hereby
appoints MCM as LP’s attorney-in-fact to make proof of loss and claim for and to
receive payment of and to execute or endorse all documents, checks or drafts in
connection with all policies of insurance in respect of the Aircraft. MCM will
not act as LP’s attorney-in-fact unless there has occurred and is continuing an
Event of Default by LP. LP will pay any reasonable expenses of MCM in adjusting
or collecting insurance proceeds if there has occurred and is continuing an
Event of Default by LP. To the extent MCM receives any insurance proceeds and no
Event of Default by LP hereunder has occurred and is continuing, MCM will cause
such insurance proceeds to be paid to LP. To the extent MCM receives any
insurance proceeds and there has occurred and is continuing an Event of Default
by LP hereunder, MCM will, at its option, cause such proceeds of insurance to be
applied, in whole or in part, to (A) repair the Aircraft, or repair or replace
any part thereof and/or (B) satisfy any obligation of LP to MCM under this
Lease. To the extent that MCM has received any insurance payments as a result of
a Casualty Occurrence with respect to the Aircraft in its entirety, such
payments will be credited toward LP’s obligations pursuant to section 9, and MCM
will pay LP an amount equal to the excess of such insurance payments over the
amount of LP’s obligations pursuant to section 9.

 

11.       RETURN OF AIRCRAFT:

 

a.                                      Upon the date this Lease expires or
terminates (including any termination occurring during the continuation of or in
connection with an Event of Default by LP hereunder) other than a termination
resulting from a Casualty Occurrence (the “Return Date”), LP will return the
Aircraft to MCM, free and clear of all Liens, other than Permitted Liens, at a
location within the continental United States selected by MCM. LP will also
return all Aircraft Documents; non-financial records of the inspection,
modification and overhaul of the Aircraft that any operator of the Aircraft that
is not an air carrier would be required to maintain; loose equipment associated
with the Aircraft; and with a currently effective FAA standard airworthiness
certificate. Upon such return, LP and MCM will each execute and deliver a
Memorandum of Delivery in the form of Annex F. Effective upon such return, LP
hereby assigns to MCM all of LP’s rights under any Support Contracts. LP will
cause the Aircraft and the Aircraft Documents to be returned in the condition in
which the Aircraft is required to be maintained pursuant this Lease, but with
all logos or other identifying marks of LP removed from the Aircraft. Without
limiting the generality of the foregoing, LP will cause the Aircraft and
Aircraft Documents to be returned in the following condition: (i) all historical
records required to be maintained by LP with respect to the Aircraft, logs
(including flight, engine, airframe and components logs) and all associated

 

9

--------------------------------------------------------------------------------


 

documentation — including an FAA-approved aircraft flight manual, manufacturer’s
maintenance and inspection manual and parts catalog — are in the English
language and such historical records and logs are original, up-to-date and
complete from the date of manufacture through the Return Date; (ii) all
applicable airworthiness directives and mandatory service bulletins with
compliance deadlines on or before the Return Date are fully complied through
available corrective modification in lieu of operating manual restrictions;
(iii) all maintenance and inspections under the manufacturer’s recommended
maintenance program are up-to-date and with no deferred items as of the Return
Date, and with all calendar or time-based maintenance and inspections due on or
before the Return Date performed; (iv) the Aircraft is not subject to any
non-standard or, except as provided in the manufacturer’s recommended
maintenance program generally applicable to aircraft of the same type as the
Aircraft, recurring inspection requirements; (v) the Aircraft has no damage
history, no undisclosed damage (whether or not repaired) and no corrosion beyond
manufacturers’ limits; (vi) all systems and components are properly operational,
airworthy and within manufacturers’ specifications and tolerances; (vii) no
components are installed in or attached to the Aircraft on a temporary, loan or
exchange basis; (viii) the Aircraft conforms to the specifications set forth on
Annex A; (ix) the Aircraft is registered on the United States Civil Aviation
Registry; (x) all overflight and navigation fees and charges (including
Eurocontrol and NavCanada fees and charges), and all payments and other
obligations due under any Support Contracts with respect to all operations and
periods prior to the Return Date have been paid or performed, and LP has
provided MCM with written confirmation from each provider of a Support Contract
of such payment and performance; and (x) the Aircraft is airworthy (the “Return
Condition”). LP will comply with all requirements and conditions set forth on
Annex E hereto. LP will pay for all of its costs to comply with this section 11.

 

b.                                      MCM will arrange for the inspection of
the Aircraft on the Return Date to determine if the Aircraft has been maintained
and returned in accordance with the provisions of this Lease. If the inspection
reveals that the Aircraft has not been maintained or returned in accordance with
this Lease or any discrepancy between the condition of the Aircraft and the
Return Condition, LP will pay the costs of servicing or repairing to cause the
Aircraft to comply with the requirements of section 11.a.

 

c.                                       If LP fails to return the Aircraft on
the Return Date, MCM will be entitled to damages equal to the Rent for the
Aircraft, pro-rated on a per diem basis, for each day the Aircraft is retained
beyond the Return Date. Such damages for retention of the Aircraft after the
Return Date will not be interpreted as an extension or reinstatement of the
Term.

 

d.                                      All of MCM’s rights contained in this
section 11 will survive the expiration or other termination of this Lease.

 

12.       EVENTS OF DEFAULT AND REMEDIES:

 

a.                                      The term “Event of Default by LP” means
any of the following: (i) LP breaches its obligation to pay Rent or any other
sum when due hereunder and fails to cure such breach within 15 days; (ii) LP
breaches any of its insurance obligations under section 10; (iii) LP breaches
any of its obligations hereunder (other than as described in sections 12.a(i) or
12(a)(ii)) or any other Document and fails to cure such breach within 30 days
after written notice from MCM to LP; (iv) any representation or warranty made by
LP in connection with this Lease is false or misleading in any material respect
when made; (v) LP becomes insolvent or ceases to do business as a going concern;
(vi) a petition is filed by or against LP under any bankruptcy, insolvency or
similar laws and in the event of an involuntary petition, the petition is not
withdrawn or dismissed within 90 days of the filing date; or (vii) there is any
dissolution, or termination of existence, of LP.

 

b.                                      The term “Event of Default by MCM” means
any of the following: (i) MCM breaches its obligation to pay any sum when due
hereunder and fails to cure such breach within 15 days; (ii) MCM breaches any of
its obligations hereunder (other than as described in section 12.b(i)) or any
other Document to which MCM is a party and fails to cure such breach within 30
days after written notice from LP to MCM; (iii) any representation or warranty
made by MCM in connection with this Lease is false or misleading in any material
respect when made; (iv) MCM becomes insolvent or ceases to do business as a
going concern; (v) a petition is filed by or against MCM under any bankruptcy,
insolvency or similar laws and in the event of an involuntary petition, the
petition is not withdrawn or dismissed within 90 days of the filing date; or
(vii) there is any dissolution, or termination of existence, of MCM.

 

c.                                       Upon the occurrence of any Event of
Default by LP and so long as the same will be continuing, MCM may, at its
option, at any time thereafter, exercise one or more of the following remedies,
as MCM in its sole discretion may lawfully elect: (i) demand that LP immediately
pay as liquidated damages, for loss of a bargain and not as a penalty, an amount
equal to (x) the present value of the total Rent payable for the remaining Term
as of the Basic Term Rent Date next following such

 

10

--------------------------------------------------------------------------------


 

demand minus the present value as of the same date of the then market rent for
the same term plus (y) all Rent and other amounts due and payable for all
periods up to such Basic Term Rent Date (provided that upon the occurrence of an
Event of Default described in sections 12.a(v) or 12(a)(vi), such liquidated
damages, determined as of the date of such occurrence, will become immediately
due and owing without any further notice or demand of any kind); (ii) demand
that LP pay all amounts due for failure to maintain or return the Aircraft as
provided herein; (iii) proceed by appropriate court action, either at law or in
equity, to enforce the performance by LP of the applicable covenants of this
Lease or to recover damages for breach hereof; (iv) by notice in writing
terminate this Lease, whereupon all rights of LP to use of the Aircraft or any
part thereof will absolutely cease and terminate, and LP will immediately return
the Aircraft in accordance with section 11, but LP will remain liable as
provided in section 11; (v) peacefully enter the premises where the Aircraft may
be and take possession of the Aircraft; (vi) lease or keep idle all or part of
the Aircraft; (vi) in the case of a failure of LP to comply with any provision
of this Lease following notice by MCM, MCM may effect such compliance and
collect from LP as additional Rent all monies reasonably expended and expenses
reasonably incurred or assumed by MCM in effecting such compliance plus interest
thereon at the Per Diem Interest Rate; (vii) collect from LP all reasonable
costs, charges and expenses, including reasonable legal fees and disbursements,
incurred by MCM by reason of the occurrence of any Event of Default or the
exercise of MCM’s remedies with respect thereto; or (viii) exercise any rights
or remedies it may have under applicable law, including any rights to procure
export and physical transfer of the Aircraft from the territory in which it is
situated, any rights to any obtain from any court speedy relief pending final
determination available at law (including possession, control, custody, or
immobilization of the Aircraft or preservation of the Aircraft or its fair
market value, and, except as provided in section 20.j, any remedies provided by
the Cape Town Convention.

 

d.                                      Upon the occurrence of any Event of
Default by MCM and so long as the same will be continuing, LP may, at its
option, at any time thereafter, exercise one or more of the following remedies,
as LP in its sole discretion may lawfully elect: (i) demand that MCM immediately
pay as liquidated damages, for loss of a bargain and not as a penalty, an amount
equal to the present value of the then market rent for the remaining Term as of
the Basic Term Rent Date next following such demand minus the present value as
of the same date of the total Rent payable for the same term (provided that upon
the occurrence of an Event of Default as described in sections 12.b(v) or
12(a)(vi), such liquidated damages, determined as of the date of such
occurrence, will become immediately due and owing without any further notice or
demand of any kind); (ii) proceed by appropriate court action, either at law or
in equity, to enforce the performance by MCM of the applicable covenants of this
Lease or to recover damages for breach hereof; (iii) by notice in writing
terminate this Lease, whereupon LP will return the Aircraft to MCM in accordance
with section 11 and LP will have no further obligation hereunder except to the
extent the Aircraft is not in the condition required to be maintained pursuant
to this Lease; (iv) in the case of a failure of MCM to comply with any provision
of this Lease following notice by LP, LP may effect such compliance and collect
from MCM all monies reasonably expended and expenses reasonably incurred or
assumed by LP in effecting such compliance plus interest thereon at the Per Diem
Interest Rate; (v) collect from MCM all reasonable and documented costs, charges
and expenses, including reasonable legal fees and disbursements, incurred by LP
by reason of the occurrence of any Event of Default by MCM or the exercise of
LP’s remedies with respect thereto; or (vi) exercise any rights or remedies it
may have under applicable law, including any rights to any obtain from any court
speedy relief pending final determination available at law and, except as
provided in section 20.j, any remedies provided by the Cape Town Convention.

 

e.                                       If MCM leases the Aircraft pursuant to
section 12.c(vi), MCM will have the right to the proceeds of the lease, if any,
and will have the right to apply same in the following order of priorities:
(i) to pay all of MCM’s reasonable and documented costs, charges and expenses
incurred in enforcing its rights under this Lease or in taking, removing,
holding, repairing or leasing of the Aircraft; then, (ii) to the extent not
previously paid by LP, to pay MCM all sums due from LP under this Lease in any
priority as MCM determines; then (iii) to reimburse to LP any sums previously
paid by LP pursuant to section 12.c(i)(x) and applied by MCM as such under the
terms of the preceding sentence; and (iv) any surplus will be retained by MCM.
LP will immediately pay on demand any deficiency in (i) and (ii) of the
immediately preceding sentence.

 

f.                                        In addition to the party’s remedies
set forth above, any amount not paid when due will bear interest, from the due
date until paid, at a per annum rate equal to the lesser of twelve percent (12%)
or the maximum rate not prohibited by applicable law (the “Per Diem Interest
Rate”). The application of such Per Diem Interest Rate will not be interpreted
or deemed to extend any cure period set forth herein, cure any default or
otherwise limit a party’s rights or remedies hereunder. Notwithstanding anything
to the contrary contained in this Lease, in no event will this Lease require the
payment or permit the collection of amounts in excess of the maximum permitted
by applicable law.

 

11

--------------------------------------------------------------------------------


 

g.                                       The foregoing remedies are cumulative,
and any or all thereof may be exercised instead of or in addition to each other
or any remedies at law, in equity, or under any applicable statute or
international treaty, convention or protocol. Waiver of any Event of Default
will not be deemed a waiver of any other or subsequent Event of Default.

 

13.       NET LEASE:

 

This Lease is a net lease. MCM will have no obligation, liability or
responsibility to LP or any other person with respect to operation, maintenance,
repairs, alterations, modifications, correction of faults or defects (whether or
not required by applicable law) or insurance with respect to the Aircraft during
the Term, all of which matters will be, as between MCM and LP, the sole
responsibility of LP, regardless of upon whom such responsibilities may fall
under applicable law or otherwise, and the Rent payable hereunder has been set
in reliance upon LP’s sole responsibility for all such matters.

 

14.       GENERAL INDEMNIFICATION:

 

a.                                      LP hereby agrees to indemnify (on an
after tax basis) MCM and its officers, directors, agents, employees, successors
and assigns (each, an “LP Indemnified Party”) from and against all losses,
damages, penalties, injuries, claims, demands, actions and suits including
reasonable attorneys’ fees and disbursements and other reasonable costs of
investigation or defense, including those incurred upon any appeal
(collectively, “Claims”) whether in law or equity, or in contract, tort, MCM’s
strict liability in tort or otherwise, that may be imposed on, incurred by or
asserted against an LP Indemnified Party in any way arising out of (i) the
selection, manufacture, acceptance or rejection of the Aircraft by LP, (ii) the
ownership, delivery, lease, sublease, chartering, possession, maintenance, use,
non-use, control, insurance, testing, condition, return, operation, design
(including, latent and other defects, whether or not discoverable by MCM, any LP
Indemnified Party or LP and any claim for patent, trademark or copyright
infringement or environmental damage) of the Aircraft during the Term, (iii) any
interchanging or pooling of parts or the engines of the Aircraft during the
Term, (iv) the lease of the Aircraft by MCM during the continuation of an Event
of Default by LP (including all costs reasonably incurred in making the Aircraft
ready for lease after the exercise of remedies as a result of an Event of
Default by LP), (v) any breach of LP’s representations or obligations under any
Document to which LP is a party, the failure by LP to comply with any applicable
law, rule or regulation with respect to the Aircraft, or the nonconformity of
the Aircraft or its operation with any applicable law during the Term;
(vi) (A) with respect to any Claims sustained by an LP Indemnified Party that
are not third party Claims, vandalism, hijacking, destruction, bombing,
terrorism or similar acts occurring during the Term directly affecting the
Aircraft, any part thereof, or any persons who (whether or not on board the
Aircraft) may sustain any injury or damage as a result of any such acts,
regardless of whether or not LP was at the time of such use, complying with the
security requirements of this Lease or applicable law or (B) with respect to
third party Claims against an LP Indemnified Party, vandalism, hijacking,
destruction, bombing, terrorism or similar acts occurring during the Term
affecting the Aircraft, any part thereof, or any persons who (whether or not on
board the Aircraft) may sustain any injury or damage as a result of any such
acts, regardless of whether or not LP was at the time of such use, complying
with the security requirements of this Lease or applicable law; (vii) any
actions brought against any LP Indemnified Party that arise out of LP’s actions
or omissions (or actions or omissions of LP’s agents), where such omissions are
in breach of any duty (contractually or applied under law) or under theories of
strict liability with respect to Claims imposed on an LP Indemnified Party as
lessor of the Aircraft to LP; or (viii) any LP Indemnified Party’s reliance on
any representation or warranty made by LP under or in connection with any
Document or any report or other information delivered by LP pursuant hereto that
is incorrect in any material respect when made or delivered as the case may be;
provided that notwithstanding anything to the contrary in this section 14, LP
will not be obligated to pay and will have no obligation to indemnify or defend
any LP Indemnified Party for any Claims (w) that constitute Taxes for which LP
has no responsibility under section 4, (x) on or against an LP Indemnified Party
caused by the gross negligence or willful misconduct of any LP Indemnified Party
or the breach by any LP Indemnified Party of this Lease, (y) as a result of the
transfer, pledge or other disposition by MCM (or its assigns) of the Aircraft or
of any interest therein other than transfers, pledges or dispositions made to LP
as a result of the exercise by LP of its right to purchase hereunder or any
transfer, pledge or disposition requested by LP not in accordance with the
provisions set forth herein that MCM may choose to accommodate or any transfer,
pledge or disposition made during the continuation of an Event of Default by LP
hereunder or (z) to the extent imposed with respect to any Claim solely based on
events occurring after the earlier of (A) the expiration or other termination of
the Term in circumstances not requiring the return of the Aircraft to MCM and
(B) the satisfaction by LP of all its obligations under section 11, except in
each case to the extent such Claims results from an exercise of remedies under
this Lease following the occurrence and during the continuation of an Event of
Default by LP. LP will pay on demand to each LP Indemnified Party all amounts
necessary to indemnify such LP Indemnified Party from and against any

 

12

--------------------------------------------------------------------------------


 

Claims against which LP is obligated to indemnify such LP Indemnified Party
pursuant to this section 14.a and LP will, upon request, defend any actions
based on, or arising out of, any of the foregoing.

 

b.                                      MCM hereby agrees to indemnify (on an
after tax basis) LP and its officers, directors, agents, employees, successors
and assigns (each, a “MCM Indemnified Party”) from and against any and Claims,
whether in law or equity, or in contract, tort, LP’s strict liability in tort or
otherwise, that may be imposed on, incurred by or asserted against a MCM
Indemnified Party in any way arising out of (i) the selection, manufacture,
purchase, acceptance or rejection of the Aircraft before or after the Term,
(ii) the ownership, delivery, lease, sublease, chartering, possession,
maintenance, use, non-use, control, insurance, testing, condition, return,
operation, design (including latent and other defects, whether or not
discoverable by LP, any MCM Indemnified Party or MCM and any claim for patent,
trademark or copyright infringement or environmental damage) of the Aircraft
before or after the Term, (iii) any interchanging or pooling of parts or the
engines of the Aircraft before or after the Term, (iv) the return of the
Aircraft during the continuation of an Event of Default by MCM (including all
costs reasonably incurred in making the Aircraft ready for return after the
exercise of remedies as a result of an Event of Default by MCM), (v) any breach
of MCM’s representations or obligations under any Document to which MCM is a
party, the failure by MCM to comply with any applicable law, rule or regulation
with respect to the Aircraft, or the nonconformity of the Aircraft or its
operation with any applicable law before or after the Term; (vi) vandalism,
hijacking, destruction, bombing, terrorism or similar acts occurring before or
after the Term affecting the Aircraft, any part thereof, or any persons who
(whether or not on board the Aircraft) may sustain any injury or damage as a
result of any such acts, regardless of whether or not MCM was at the time of
such use, complying with the security requirements of applicable law; (vii) any
actions brought against any MCM Indemnified Party that arise out of MCM’s
actions or omissions (or actions or omissions of MCM’s agents), where such
omissions are in breach of any duty (contractually or applied under law) or
under theories of strict liability with respect to Claims imposed on a MCM
Indemnified Party as lessee of the Aircraft; or (viii) any MCM’s Indemnified
Party’s reliance on any representation or warranty made by MCM under or in
connection with any Document or any report or other information delivered by MCM
pursuant hereto that is incorrect in any material respect when made or delivered
as the case may be; provided that notwithstanding anything to the contrary in
this section 14, MCM will not be obligated to pay and will have no obligation to
indemnify or defend any MCM Indemnified Party for any Claims (w) that constitute
Taxes for which MCM has no responsibility under section 4, (x) on or against a
MCM Indemnified Party caused by the gross negligence or willful misconduct of
any MCM Indemnified Party or the breach by any MCM Indemnified Party of this
Lease, or (y) to the extent imposed with respect to any Claim solely based on
events occurring before the Term or after the earlier of (A) the expiration or
other termination of the Term in circumstances not requiring the return of the
Aircraft and (B) the satisfaction by LP of all its obligations under section 11,
except in each case to the extent such Claims result from an exercise of
remedies under this Lease following the occurrence and during the continuation
of an Event of Default by MCM. MCM will pay on demand to each LP Indemnified
Party all amounts necessary to indemnify such LP Indemnified Party from and
against any Claims against which MCM is obligated to indemnify such MCM
Indemnified Part pursuant to this section 14.b and MCM will, upon request,
defend any actions based on, or arising out of, any of the foregoing.

 

c.                                       All of the rights, privileges and
indemnities of MCM and the rights, privileges and indemnities of LP contained in
this section 14 will survive the expiration or other termination of this Lease.
The rights, privileges and indemnities contained herein are expressly made for
the benefit or, and will be enforceable by MCM and LP, and their respective
successors and permitted assigns.

 

15.       TAX INDEMNIFICATION.

 

a.                                      LP represents and warrants that at no
time during the Term will LP take or omit to take, nor will it permit any
sublessee or assignee of LP to take or omit to take, any action (whether or not
such act or omission is otherwise permitted by MCM or by this Lease), that will
result in the disqualification of the Aircraft for, or recapture of, all or any
portion of the items of deduction and credit specified in Annex B (“Tax
Benefits”) in the hands of the MCM. LP will not, however, be obligated to
indemnify Lessor (i) to the extent imposed with respect to any claim solely
based on events occurring after the earlier of (A) the expiration or other
termination of the Term in circumstances not requiring the return of the
Aircraft and payment in full of all amounts due from Lessee under this Lease and
any other Document and (B) the satisfaction by Lessee of all its obligations
under section 11 and payment in full of all amounts due from Lessee under this
Lease and any Document, except in each case to the extent such Claims result
from an exercise of remedies under this Lease following the occurrence and
during the continuation of an Event of Default.

 

13

--------------------------------------------------------------------------------


 

b.                                      If as a result of a breach of any
representation, warranty or covenant of LP contained in this Lease (i) tax
counsel to MCM reasonably satisfactory to LP reasonably determines that MCM (or
any of its members) is not entitled to claim on its Federal income tax return
all or any portion of the Tax Benefits with respect to the Aircraft, or (ii) any
Tax Benefit claimed on the Federal income tax return of MCM (or any of its
members) is disallowed or adjusted by the Internal Revenue Service, or (iii) any
Tax Benefit is recalculated or recaptured (any determination, disallowance,
adjustment, recalculation or recapture being a “Loss”), then LP will pay to MCM,
as an indemnity and as additional rent, an amount that will cause MCM’s (or, as
applicable, its members’) after-tax economic yields and cash flows to equal the
Net Economic Return that would have been realized by MCM (or, as applicable, its
members) if such Loss had not occurred. Such amount will be payable upon demand
accompanied by a statement describing in reasonable detail such Loss and the
computation of such amount. The economic yields and cash flows will be computed
on the same assumptions as were used by MCM and its members in originally
evaluating the transaction (“Net Economic Return”).

 

c.                                       All of the rights, privileges and
indemnities of MCM contained in this Section 15 will survive the expiration or
other termination of this Lease and are expressly made for the benefit of, and
will be enforceable by, MCM and its members, and their respective successors and
permitted assigns.

 

16.       DISCLAIMER:

 

LP ACKNOWLEDGES THAT MCM IS LEASING THE AIRCRAFT IN AN “AS IS” CONDITION
(SUBJECT TO ANY VENDOR OR MANUFACTURER OBLIGATIONS OR WARRANTIES, THE BENEFITS
OF WHICH MCM IS ASSIGNING, TO THE EXTENT ASSIGNABLE, TO LP HEREUNDER BUT FOR
WHICH LP WILL LOOK ONLY TO VENDOR OR MANUFACTURER AND NOT TO MCM), WITHOUT
REPRESENTATION OR WARRANTY OF MCM. EXCEPT AS PROVIDED IN SECTION 18, MCM DOES
NOT MAKE, HAS NOT MADE, NOR WILL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
AIRCRAFT LEASED UNDER THIS LEASE OR ANY COMPONENT THEREOF, OR ANY ENGINE
INSTALLED THEREON, INCLUDING ANY WARRANTY AS TO CONDITION, AIRWORTHINESS,
DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, SAFETY, PATENT,
TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE. All such risks during the Term,
as between MCM and LP solely, are to be borne by LP. Without limiting the
foregoing, MCM will have no responsibility or liability to LP with respect to
any of the following: (i) any liability, loss or damage caused or alleged to be
caused during the Term directly or indirectly by the Aircraft, any inadequacy
thereof, any deficiency or defect (latent or otherwise) of the Aircraft, or any
other circumstance in connection with the Aircraft; (ii) the use, operation or
performance of the Aircraft during the Term or any risks relating thereto; or
(iii) the delivery, operation, servicing, maintenance, repair, improvement or
replacement of the Aircraft during the Term. Neither party will have any
obligation to the other for any interruption of service, loss of business or
anticipated profits or consequential damages. If, and so long as, no Event of
Default by LP exists under this Lease, (i) LP will be, and hereby is, authorized
during the Term to assert and enforce, at LP’s sole cost and expense, in the
name of and for the account of MCM and/or LP, as their interests may appear,
whatever claims and rights MCM may have against any manufacturer of, or any
vendor with respect to, the Aircraft and (ii) to the extent permitted by a
manufacturer or vendor that has provided a warranty to MCM, MCM assigns such
warranty to LP, if any, and LP will re-assign such warranty, if any, to MCM on
the Return Date. Nothing in this section 16 will be deemed to disclaim or waive
the responsibility or liability of MCM to LP caused by its gross negligence or
willful misconduct, its breach of this Lease or its acts or omissions prior to,
or after, the Term.

 

17.       REPRESENTATIONS, WARRANTIES AND COVENANTS OF LP:

 

a.                                      LP hereby represents and warrants to MCM
that on the date of this Lease and on the Commencement Date:

 

i.                                          LP has adequate power and capacity
to enter into, and perform under the Documents to which LP is a party; consent
to MCM’s registration of the international interests contemplated hereby and
thereby; and is duly qualified to do business wherever necessary to carry on its
present business and operations (including operating the Aircraft).

 

ii.                                       The Documents to which LP is a party
have been duly authorized, executed and delivered by LP and constitute valid,
legal and binding agreements, enforceable in accordance with their terms, except
to the extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws.

 

14

--------------------------------------------------------------------------------


 

iii.                                    No approval, consent or withholding of
objections is required from any governmental authority or entity with respect to
the entry into or performance by LP of the Documents to which LP is a party
except such as have already been obtained or immaterial approvals, consents or
withholdings of objections as may be obtained in the ordinary course of the
business of LP and do not materially impair the ability of LP to perform its
obligations hereunder.

 

iv.                                   The entry into and performance by LP of
the Documents to which LP is a party do not: (i) violate any judgment, order,
law or regulation applicable to LP or any provision of LP’s Certificate of
Incorporation or By-Laws; or (ii) result in any breach of, constitute a default
under or result in the creation of any lien, charge, security interest or other
encumbrance upon any Aircraft pursuant to any indenture, mortgage, deed of
trust, bank loan or credit agreement or other instrument (other than pursuant to
the Documents) to which LP is a party.

 

v.                                      There are no suits or proceedings
pending or, to the knowledge of LP, threatened in court or before any
commission, board or other administrative agency against or affecting LP, which
will have a material adverse effect on the ability of LP to fulfill its
obligations under this Lease.

 

vi.                                   LP’s exact legal name is as set forth in
the first sentence of this Lease and LP is validly existing and in good standing
under the laws of the State of its incorporation (specified in the first
sentence of this Lease).

 

vii.                                The location of LP (for purposes of
Article 9 of the Uniform Commercial Code) is the address set forth on Annex A.
LP is a “registry user entity” as defined in the Regulations of the
International Registry.

 

viii.                             LP is in full compliance with all laws and
regulations applicable to it including (i) ensuring that no person who owns a
controlling interest in or otherwise controls LP is or will be (Y) listed on the
Specially Designated Nationals List maintained by the OFAC, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001) (“Executive Order 13224”), any
related enabling legislation or any other similar Executive Orders, and
(ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations.

 

b.                                      LP hereby covenants to MCM that at all
times during the Term:

 

i.                                          LP will not without the
authorization of MCM file any termination statement with respect to any UCC-1
financing statement that has been properly filed by MCM with respect to this
Lease or take any action to release or discharge any Liens filed in favor of MCM
at the FAA or the International Registry.

 

ii.                                       LP will remain in compliance in all
material respects with all laws and regulations applicable to it, including
(i) ensuring that no person who owns a controlling interest in or otherwise
controls LP is or will be (Y) listed on the Specially Designated Nationals List
maintained by OFAC, Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order 13224, any related enabling legislation or any other similar
Executive Orders, and (ii) compliance with all applicable BSA laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations.

 

iii.                                    LP will remain duly qualified to do
business wherever necessary to carry on its business and operations.

 

iv.                                   LP will not consolidate, reorganize or
merge with any other corporation or entity or, without the consent of MCM, sell,
convey, transfer or lease all or substantially all of its property.

 

v.                                      LP will perform all obligations of MCM
under the CFE738 Turbofan Engine Customer Service Plan Executive Operator
Contract between CFE Company and MCM, the GTCP36-150 Auxiliary Power Unit
Maintenance Service Plan Executive Operator Contract between Honeywell and MCM
and Corporate Aircraft Service Program Agreement between Rockwell Collins, Inc.,
Rockwell Collins Services and MCM (collectively, the “Assumed Support
Contracts”) arising after the Commencement Date. For the sake of clarification
and not by way of limitation, notwithstanding anything to the contrary in

 

15

--------------------------------------------------------------------------------


 

section 1 .g, the obligation to pay a minimum service charge under the Assumed
Support Contracts for the contract year that includes the Commence Date will be
deemed to arise after the Commencement Date.

 

vi.                                   LP will not use, or permit the Aircraft to
be used, “predominately outside the United States” (as that phrase is used in
Section 168(g)(1)(A) of the Internal Revenue Code of 1986, as amended) during
any year.

 

18.       REPRESENTATIONS, WARRANTIES AND COVENANTS OF MCM.

 

a.                                      MCM hereby represents and warrants to LP
that on the date of this Lease and on the Commencement Date:

 

i.                                          MCM has adequate power and capacity
to enter into, and perform under the Documents to which MCM is a party; register
the international interests contemplated hereby and thereby; and is duly
qualified to do business wherever necessary to carry on its present business and
operations.

 

ii.                                       The Documents to which MCM is a party
have been duly authorized, executed and delivered by MCM and constitute valid,
legal and binding agreements, enforceable against MCM in accordance with their
terms, except to the extent that the enforcement of remedies therein provided
may be limited under applicable bankruptcy and insolvency laws.

 

iii.                                    No approval, consent or withholding of
objections is required from any governmental authority or entity with respect to
the entry into or performance by MCM of the Documents to which MCM is a party
except such as have already been obtained or immaterial approvals, consents or
withholdings of objections as may be obtained in the ordinary course of the
business of MCM and do not materially impair the ability of MCM to perform its
obligations hereunder.

 

iv.                                   The entry into and performance by MCM of
the Documents to which MCM is a party do not: (i) violate any judgment, order,
law or regulation applicable to MCM or any provision of MCM’s Certificate of
Incorporation or By-Laws; or (ii) result in any breach of, constitute a default
under any indenture, mortgage, deed of trust, bank loan or credit agreement or
other instrument (other than pursuant to the Documents) to which MCM is a party.

 

v.                                      There are no suits or proceedings
pending or, to the knowledge of MCM, threatened in court or before any
commission, board or other administrative agency against or affecting MCM, which
will have a material adverse effect on the ability of MCM to fulfill its
obligations under this Lease.

 

vi.                                   MCM is registered as “registry user
entity” as defined in the Regulations of the International Registry.

 

vii.                                MCM’s exact legal name is as set forth in
the first sentence of this Lease and MCM is validly existing and in good
standing under the laws of the State of its organization (specified in the first
sentence of this Lease) and MCM is a “Citizen of the United States” within the
meaning of Section 40102(a)(15) of Title 49 of the United States Code.

 

viii.                             The make, model, serial number and
registration number of the Aircraft as set forth on Annex A are true and
correct. There are no Liens in or on the Aircraft, other than those that result
from the respective rights of MCM and LP as herein provided, or those that will
be released no later than the Closing.

 

ix.                                   To the best of MCM’s knowledge, there is
currently no accessory, device or equipment installed or located on the Aircraft
that is a “defense article” (as such term is defined under the Arms Export
Control Act or the International Traffic in Arms Regulation) and the Aircraft is
not a “defense article” (as such term is defined under the Arms Export Control
Act or the International Traffic in Arms Regulation).

 

x.                                      MCM is in full compliance with all laws
and regulations applicable to it including (i) ensuring that no person who owns
a controlling interest in or otherwise controls MCM is or will be (Y) listed on
the Specially Designated Nationals List maintained by OFAC, Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order 13224, any related enabling
legislation or any other similar Executive Orders, and (ii) compliance with all
applicable BSA laws, regulations and government guidance on BSA compliance and
on the prevention and detection of money laundering violations.

 

16

--------------------------------------------------------------------------------


 

b.                                      MCM hereby covenants to MCM that at all
times during the Term:

 

i.                                          MCM will be a “Citizen of the United
States” within the meaning of Section 40102(a)(15) of Title 49 of the United
States Code.

 

ii.                                       MCM will remain in compliance in all
material respects with all laws and regulations applicable to it, including
(i) ensuring that no person who owns a controlling interest in or otherwise
controls MCM is or will be (Y) listed on the Specially Designated Nationals List
maintained by OFAC, Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order 13224, any related enabling legislation or any other similar
Executive Orders, and (ii) compliance with all applicable BSA laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations.

 

iii.                                    MCM will remain duly qualified to do
business wherever necessary to carry on its business and operations.

 

iv.                                   MCM is a “United States person” within the
meaning of section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

19.       EARLY TERMINATION.

 

MCM may terminate this Lease on 10 days notice to LP following MCM’s entry into
a bone fide agreement with an unrelated party to sell the Aircraft.

 

20.       MISCELLANEOUS:

 

a.                                      LP AND MCM HEREBY UNCONDITIONALLY WAIVE
THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS LEASE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LP
AND MCM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ALL DISPUTES THAT MAY BE FILED IN
ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SUBLEASE OR THE DOCUMENTS. THIS
SUBLEASE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

b.                                      The Aircraft will remain MCM’s property
and LP has only have the right to use the Aircraft as a lessee. Any cancellation
or termination of this Lease, pursuant to the provisions of this Lease, will not
release either party from its then outstanding obligations to the other party
under this Lease.

 

c.                                       At the expiration or termination of
this Lease so long as MCM has received indefeasible payment in full of all
amounts then owed hereunder and LP has fulfilled all of its obligations
hereunder in connection with the expiration or termination, each of LP and MCM
will execute and deliver to Insured Aircraft Title Service, Inc. (or such other
aircraft title and escrow company or law firm located in Oklahoma City, Oklahoma
as may be agreed upon by MCM and LP) for filing with the FAA a termination and
release of this Lease in recordable form to evidence and confirm the expiration
or termination of this Lease and the release of the Aircraft from the terms and
conditions hereof. MCM and LP will simultaneously take such actions as may be
required to discharge MCM’s international interests with respect to the Aircraft
pursuant to the Lease and the Documents. LP will promptly, upon MCM’s request
and at MCM’s sole cost and expense, execute, or otherwise authenticate, any
document, record or instrument necessary or expedient for filing, recording,
protecting or perfecting the interests of MCM in the Aircraft or otherwise
created hereby or by the other Documents (including UCC, FAA, Cape Town
Convention filings or other applicable filings and filings to evidence
corrections, amendments, terminations and acknowledgments of assignment), and
will take such other further action at MCM’s expense as MCM may reasonably
request to establish and protect MCM’s interest under this Lease, the other
Documents or otherwise with respect to the Aircraft. Other than as expressly
provided herein, LP will not file any filings (including any corrective,
amendment or termination filings) or financing statements relating to the
Aircraft or the interests created hereby, without MCM’s prior written consent.

 

17

--------------------------------------------------------------------------------


 

d.                                      All notices or other communications
required or permitted under this Agreement will be in writing and be deemed duly
given upon actual receipt when delivered personally, by mail, by a courier
service that provides delivery receipts, or by facsimile that provides
confirmation of delivery of all of the pages of such notice or communication
(provided that any notice or communication that is received other than between
9 a.m. and 5 p.m. local time on a business day at the recipient’s location will
be effective at the next succeeding 9 a.m. on a business day at that location).
Notices must be addressed as specified in writing by the addressee from time to
time, which initially is as shown on the attached Annex A. No objection may be
made to the manner of delivery of any notice or communication in writing
actually received by a party.

 

e.                                       This Lease and any Annexes hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof, and all Annexes referenced herein are incorporated herein by
reference. NO VARIATION OR MODIFICATION OF THIS SUBLEASE OR ANY WAIVER OF ANY OF
ITS PROVISIONS OR CONDITIONS WILL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF EACH PARTY TO THIS SUBLEASE.

 

f.                                        Time is of the essence of this Lease.

 

g.                                       THIS SUBLEASE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER WILL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE AIRCRAFT. EACH PARTY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF CALIFORNIA TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDING AND TO
SETTLE ANY DISPUTES, THAT MAY ARISE OUT OF OR IN CONNECTION HEREWITH.

 

h.                                      This Lease may be executed in any number
of counterparts, all of which taken together will constitute one and the same
instrument, and either of the parties hereto may execute this Lease by signing
any such counterpart.

 

i.                                          Each party hereto agrees to keep
confidential, the terms and provisions of the Documents and the transactions
contemplated hereby and thereby (collectively, the “Transactions”) to the extent
not included in the duplicate copy of this Lease that is to be filed with the
FAA and it is not required or appropriate d to be described in securities
filings by either MCM or LP; provided that either party may disclose the terms
and provisions of the Documents and the Transactions (collectively,
“Confidential Information”) (i) to its employees, officers, directors, agents,
consultants, auditors, potential investors, attorneys and accountants, (ii) if
it is reasonably believed by it to be compelled by any court decree, subpoena or
other legal or administrative order or process, (iii) on the written advice of
its counsel, otherwise required by law or necessary or appropriate in connection
with any litigation or other proceeding to which it or its affiliates is a
party, (iv) which becomes available to such party from a third party on a
non-confidential basis, (v) as may be required to permit Escrow Holder or the
Inspection Facility to perform the services contemplated by this Lease, or
(vi) to the FAA.

 

j.                                         MCM and LP intend that this Lease
constitute a true “lease” as such term is defined in Article 2A, and not a sale
or retention of a security interest. LP hereby expressly waives the provisions
of Article 13(2) of the Convention (it being understood that such waiver will
not deemed any waiver of any claim for breach of quiet enjoyment LP may have
against MCM) and MCM hereby expressly waives the provisions of Article 13(1) of
the Convention.

 

k.                                      Any provision of this Lease that is
determined to be prohibited or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, LP and MCM each hereby waives any provision hereof
prohibited or unenforceable in any respect.

 

l.                                          The words “include,” “including” and
variations thereof in this Lease will not be construed as limiting and will be
deemed to be followed by the phrase “without limitation.” The article and
section headings in this Lease are inserted as a matter of convenience and in no
way define, limit, extend or interpret the scope of this Lease or of any
particular article or section.

 

18

--------------------------------------------------------------------------------


 

m.                                  Each party will keep confidential, and use
only for the purpose of this Lease, all information pertaining to the business
or the finances of the other party received from or on behalf of the other party
in connection with this Lease (collectively, “Party Confidential Information”);
provided that such party may disclose Party Confidential Information (i) to its
employees, officers, directors, agents, consultants, auditors, attorneys and
accountants to the extent that such personnel agree to maintain the
confidentiality, and to limitations on the use, of the Party Confidential
Information, (ii) if compelled by any court decree, subpoena or other legal or
administrative order or process, provided that such party gives, to the extent
reasonably practicable, prompt notice to the other party of any request or
demand for disclosure so that the other party may seek to prevent such
disclosure, (iii) as may otherwise required by law or legal process, or
(iv) which becomes available to such party from a third party on a
non-confidential basis.

 

n.                                      Each party will execute any further
documents and writings and perform such other reasonable actions (other than
making any payments other than required filing fees) that may be or become
necessary or expedient to effectuate and carry out the Transactions.

 

o.                                      All payments required under this Lease
will be in United States Dollars.

 

p.                                      Except as expressly stated to the
contrary in this Agreement, each obligation that a party undertakes in this
Agreement to perform or to cause to be performed will be performed or cause to
be performed at such party’s sole cost and expense, regardless of whether the
phrase “at its own cost and expense” is included in the undertaking.

 

21.       TRUTH-IN-LEASING.

 

a.                                      DURING THE TWELVE MONTHS PRECEDING THE
DATE OF THIS LEASE, OR, IF SHORTER, THE PERIOD SINCE THE DELIVERY OF THE
AIRCRAFT FROM ITS MANUFACTURER, THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS (“FAR”). LP CERTIFIES THAT THE
AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE
CONDUCTED UNDER THIS LEASE.

 

b.                                      LP, AND NOT MCM, IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE DURING THE TERM. LP AND MCM
EACH CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITY FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

c.                                       AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

[The remainder of this page intentionally is blank.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, MCM and LP have caused this Lease to be executed by their
duly authorized representatives as of the date first above written.

 

MCM:

LP:

 

 

Moelis & Company Manager LLC

Moelis & Company Group LP

 

By:

Moelis & Company Group GP LLC,

 

 

its general partner

 

 

 

By:

/s/ Osamu Watanabe

 

 

 

By:

/s/ Osamu Watanabe

 

 

 

 

 

 

 

Name:

Osamu Watanabe

 

 

 

Name:

Osamu Watanabe

 

 

 

 

 

 

 

Title:

Managing Director

 

 

 

Title:

General Counsel

 

20

--------------------------------------------------------------------------------


 

ANNEX A

 

I.                                        Description

 

Dassault Aviation model Falcon 2000 which consists of the following components:

 

(a)         Airframe: Dassault Aviation (shown on the IR as DASSAULT AVIATION
model Falcon 2000) aircraft bearing manufacturer’s serial number 105 and U.S.
Registration No. N711PE.

 

(b)         Engines: Allied Signal model CFE-731-1-1B (shown on the IR as CFE
model CFE738 )engines, serial numbers P105342 and P105378 (shown on the IR as
105342 and 105378) (which engines are 550 or more rated takeoff horsepower or
the equivalent thereof).

 

together with all other property essential and appropriate to the operation of
the Aircraft, including but not limited to all instruments, avionics, auxiliary
power units, equipment and accessories attached to, connected with or related to
the Aircraft, and all logs, manuals and other documents issued for, or
reflecting use or maintenance of, the Aircraft and all remaining manufacturer’s
and vendor’s warranties with respect to the foregoing (to the extent
assignable), including the items shown on Exhibit A

 

(b)         Other accessories and optional equipment fitted or installed on the
Aircraft or set forth on Exhibit A:

 

II.                                   Aircraft Markings (referenced in the
MAINTENANCE Section of Lease)

 

(a)    Four-by-six inch plaque to be maintained in cockpit and affixed in
conspicuous position stating:

 

Moelis & Company Manager LLC, Owner and Lessor.

Moelis & Company Group, LP, Lessee,

under a Lease dated as of April 15, 2014,

has operational control of this aircraft.

 

(b)    Similar markings will be permanently affixed to each engine.

 

--------------------------------------------------------------------------------


 

EXHIBIT A to ANNEX A

 

2000 Falcon 2000 l S/N: 105 l N711PE

 

AIRCRAFT LISTING DETAILS:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Hours:

 

5387

 

 

 

 

 

 

 

 

 

 

 

Total Landings:

 

2662

 

 

 

 

 

 

 

 

 

 

 

Engines: CFE-731-1-1B (on CSP)

 

 

 

#1 P105342

 

#2 P105378

 

 

 

 

 

 

 

Total Hours:

 

 

 

5181

 

5042

 

 

 

 

 

 

 

Engine Cycles:

 

 

 

698

 

698

 

 

 

 

 

 

 

APU: Garrett GTCP-36-150F2M (on MSP)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Hours:

 

 

 

4179

 

 

 

 

 

 

 

 

 

Engine Cycles:

 

 

 

592

 

 

 

 

 

 

 

 

 

AIRCRAFT HIGHLIGHTS:

 

·

U.S. Registered / Meticulously maintained

·

10 Passenger Seating Configuration

·

Engines Enrolled on CSP

·

APU Enrolled on MSP

·

Aircell ATG-4000 Gogo Biz In-Flight Internet

·

Fresh 2C Inspection April 2012 by Dassault

·

Dry Bay Mod c/w April 2010

 

AVIONICS

 

·

Collins 4-Tube EFIS 4000 Version 6.1

·

Collins APS-4002-1A Autopilot

·

Dual Collins VHF 422C Comms

·

Dual Collins VIR-432 Navs w/FM Immunity

·

Dual Collins ADF-462 ADFs

·

Dual Collins DME-422C DMEs w/8.33 Spacing

·

Dual Collins TDR-94 Mode “S” Enhanced Transponders

·

Collins RTA-858 Weather Radar

·

Collins AHC-85 AHRS

·

Dual Collins FMS-6100

·

Dual Collins 4000 GPS

·

Dual Honeywell Laseref IV

·

Collins TTR-920 TCAS II

·

Allied Signal Mark V Enhanced GPWS w/Windshear

·

Dual Collins ADC-850 Air Data Computers

·

Collins ALT 55-B Radar Altimeter

·

Aeronautics BDI-302A RMI

·

Collins PCD-3000 Data Loader

·

Collins DAU 4000 Data Acquisition Unit

·

Dual Cabin Inverter System

·

Magnastar C2000 Flight Phone w/Triple Handsets

·

Honeywell SCS 1000 SATCOM

·

Sundstrand SS Cockpit Voice Recorder

·

Sundstrand SS Flight Data Recorder

·

Dual Allied Signal KTR-953 HF’s w/SELCAL

·

Socata ELT 97 ELT

 

--------------------------------------------------------------------------------


 

2000 Falcon 2000 l S/N: 105 l N711PE

 

HIGH DEFINITION CABIN BY FALCON:

 

 

·

RVSM/RNP5-10/MNPS

·

Aircell ATG-4000 Go-Go Biz In-Flight Internet & Voice Service

·

Airshow Genesys w/Worldwide Maps

·

DVD/CD Player

·

15” Bulkhead Monitor

·

Two (2) 8.5” Monitors & Dual 5” Monitors

·

Eight (8) Headsets

·

Co-Pilot Flight Display

·

Emergency Flight Display ADU

·

FMS Master System

·

XM Weather

·

Allied Signal AFIS w/Printer

·

Dual Davtron 877B Digital Clocks

·

Strobe, Anti-Collision, DeVore Tail Recognition Lights

·

Gross Weight Increase Mod

 

 

INTERIOR:

 

Ten (10) passenger fireblocked interior featuring a forward four (4) place club
and aft four (4) place conference group opposite a two (2) place club. All
individual chairs completed in beige leather. Interior designed in brown, coal
and amber colored accents. Full service forward galley with Keurig coffee maker,
warming pot, microwave and warming oven. Cabin entertainment system including
Airshow, XM Weather, DVD/CD Player, eight (8) headsets, two (2) 8.5” Plug-In
Monitors, two (2) 5” Plug-In Monitors and a 15” Bulkhead Monitor. Aft cabin
private lavatory with vanity. New interior completed by Duncan Aviation,
July 2007 including new wood veneer.

 

EXTERIOR:

 

Overall Off White Upper Fuselage, Nebula Lower Fuselage with Gold & Burgundy
Accent Striping. New Paint by Duncan Aviation, July 2007

 

--------------------------------------------------------------------------------


 

ANNEX B

 

MCM Address:

LP Address:

Moelis & Company Manager LLC

Moelis & Company Group LP

1999 Avenue of the Stars, Suite 1900

1999 Avenue of the Stars, Suite 1900

Los Angeles, CA 90056

Los Angeles, CA 90067

Attention: Chief Financial Officer

Attention: Chief Financial Officer

Facsimile: +1-310-443-8700

Facsimile: +1-310-443-8700

Telephone: +1-310-443-2300

Telephone: +1-310-443-2300

 

Capitalized terms not defined herein will have the meanings assigned to them in
the Lease to which this Annex B is attached.

 

A.            Intentionally Left Blank.

 

B.            Financial Terms.

 

1.

Deposit:

$0

2.

Basic Term Commencement Date:

May 1, 2014

3.

Basic Term:

120 months.

4.

First Basic Term Rent Date:

May 1, 2014

5.

Basic Term Rent Dates:

1st day of each calendar month

6.

Last Basic Term Rent Date:

April 1, 2024

7.

Primary Hangar Location:

Van Nuys Airport, Van Nuys, CA

8.

MCM Federal Tax ID No.:

26-0360603

9.

LP Federal Tax ID No.:

20-8980370

10.

Expiration Date:

April 30, 2024

11.

Daily Lease Amount:

$2,031.23

12.

Basic Term Lease Amount:

 

 

Rental No.

 

Amount

1-120

 

$

62,968.06

 

C. Tax Benefits.

 

Depreciation Deductions:

 

a.                        Depreciation Method: 200% declining balance method,
switching to straight line method for the 1st taxable year for which using the
straight line method with respect to the adjusted basis as of the beginning of
such year will yield a larger deduction.

b.                        Recovery Period: 5 years.

c.                         Basis: $10,998,870

d.                        Date placed in service: July 1, 2010 (half-year
convention).

 

D. Term and Rent.

 

1.      Interim Rent. For the period from and including the Commencement Date to
the Basic Term Commencement Date (“Interim Period”), Lessee will pay as Rent for
the Aircraft, the Daily Lease Amount set forth on this Annex B times the number
of days in the Interim Period (“Interim Rent”). Interim Rent will be due at
Closing.

 

2.      Basic Term Rent. On the Basic Term Commencement Date and on each Basic
Term Rent Date thereafter (each, a “Rent Payment Date”) during the Basic Term,
Lessee will pay as Rent (“Basic Term Rent”) the Basic Term Lease Amount set
forth on this Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Memorandum of Delivery

 

DATE:

                                                        , 2014

TIME:

                                               PDT

PLACE:

Van Nuys, California

 

Moelis & Company Manager LLC (“MCM”) hereby delivers, and Moelis & Company Group
LP (“LP”) hereby acknowledges receipt and accepts, the Dassault Aviation model
Falcon 2000 aircraft, serial number 105, registration number N711PE, together
with its Allied Signal model CFE-731-1-1B engines, serial numbers P105342 and
P105378 (collectively, the “Aircraft”), and all loose equipment and documents in
the Aircraft, on the date, time and location set forth above, in accordance with
the Lease dated as of April 15, 2014 between MCM and LP (“Lease”).

 

At the time of delivery, the time and cycles of the Aircraft and its engines
were as follows:

 

Aircraft

 

 

Engines

 

 

 

 

 

 

Total Time

 

 

Total Time

L-

 

 

R-

 

 

Total Cycles

 

 

Total Cycles

L-

 

 

R-

 

 

 

LP ACKNOWLEDGES AND CONFIRMS THAT IT HAS HAD THE OPPORTUNITY TO INSPECT THE
AIRCRAFT AND AIRCRAFT DOCUMENTS AND, EXCEPT AS STATED ON EXHIBIT A, THE SAME ARE
SATISFACTORY TO IT AND IN COMPLIANCE WITH THE LEASE AND THAT ITS EXECUTION AND
DELIVERY OF THIS MEMORANDUM OF DELIVERY IS CONCLUSIVE EVIDENCE FOR ALL PURPOSES
THAT THE AIRCRAFT AND AIRCRAFT DOCUMENTS ARE FULLY SATISFACTORY TO LP AND IN
ACCORDANCE WITH THE LEASE.

 

LP:

MCM:

 

 

Moelis & Company Group LP

Moelis & Company Manager LLC

By:

Moelis & Company Group GP LLC

 

 

its general partner

 

 

 

 

 

By:

 

 

By:

 

 

State of California

)

County of Los Angeles

)

 

On                               , 2014, before me, the undersigned, a Notary
Public for the State of California, personally appeared
                                                                             ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

Signature

 

 

 

 

--------------------------------------------------------------------------------


 

State of California

)

County of Los Angeles

)

 

On                                       , 2014, before me, the undersigned, a
Notary Public for said state, personally appeared
                                                                 , who proved to
me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

Signature

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A To Memorandum of Delivery

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Insurance Stipulated Loss Values

 

The Insurance Stipulated Loss Value of the Aircraft is the amount set forth
below opposite the immediately preceding Rent Payment Date.

 

Rent Payment Date

 

Insurance Stipulated
Loss Value

 

Rent Payment Date

 

Insurance Stipulated
Loss Value

 

Rent Payment Date

 

Insurance Stipulated
Loss Value

 

4/1/2014 —3/1/2015

 

$

7,500,000

 

4/1/2017 — 3/1/2018

 

$

6,825,000

 

4/1/2020 —3/1/2021

 

$

6,150,000

 

4/1/2015 —3/1/2016

 

$

7,275,000

 

4/1/2018 — 3/1/2019

 

$

6,600,000

 

4/1/2021 — 3/1/2022

 

$

5,925,000

 

4/1/2016 —3/1/2017

 

$

7,050,000

 

4/1/2019 — 3/1/2020

 

$

6,375,000

 

4/1/2022 — 3/1/2023

 

$

5,700,000

 

 

 

 

 

 

 

 

 

4/1/2023 — 4/1/2024

 

$

5,475,000

 

 

--------------------------------------------------------------------------------


 

ANNEX E

 

RETURN CONDITIONS

 

1. In accordance with section 11 of the Lease (RETURN OF AIRCRAFT), LP will
comply with the following terms and conditions:

 

(a)     On the Return Date, LP (i) will have completed the next periodic
inspection on each engine; (ii) will ensure that each engine has available
operating hours until (a) the next scheduled “hot section” inspection of not
less than the sum of 50% of the total operating hours available between such hot
section inspections plus 500 hours and (b) the next scheduled major overhaul of
not less than the sum of 50% of the total operating hours available between such
major overhauls; and (iii) will ensure that the airframe has at least: (aa)
one-half the available operating hours; and (bb) one-half the available
operating months until the next scheduled C check allowable between C checks;
and (iii) will ensure that the life limited components as detailed in chapter
five of the Aircraft’s maintenance manual, Time Limits and Maintenance Checks,
have at least one-half the available hours/cycles/months until next scheduled
replacement.

 

(b)     If any of such engines or airframe does not meet the conditions set
forth in paragraph (a) above, LP will pay MCM an amount equal to the sum of
(I) for each engine, the product of: the current estimated cost of the next
scheduled hot section inspection (including in such estimated cost, all required
replacement of life limited parts) multiplied by the fraction wherein the
numerator will be the remainder (0 if negative) of (x) the actual number of
hours of operation since the previous hot section inspection minus 500 hours and
also minus (y) 50% of the total operating hours allowable between hot section
inspections, and the denominator will be the total operating hours allowable
between hot section inspections, plus (ii) for each engine, the product of: the
current estimated cost of the next scheduled major overhaul (including in such
estimated cost, all required replacement of life limited parts) multiplied by
the fraction wherein the numerator will be the remainder (0 if negative) of
(x) the actual number of hours of operation since the previous major overhaul
minus (y) 50% of the total operating hours allowable between major overhauls,
and the denominator will be the total operating hours allowable between major
overhauls, plus (iii) the product of: the current estimated cost of the next
scheduled C check (including in such estimated cost, all required replacement of
life limited parts) multiplied by the greater fraction wherein the numerator
will be the remainder (0 if negative) of (x) the actual number of respective
operating hours or months of operation since previous C check, minus (y) 50% of
the respective total operating hours or months of operation allowable between
scheduled C checks, and the denominator will be the respective total operating
hours or months of operation between C checks. All prorated inspection and/or
overhaul charges, if any, will be payable as supplemental rent and will be due
upon presentation to LP of an invoice setting forth in reasonable detail the
calculation of such amounts due including the names of all sources used for the
required cost estimates. (Unless both LP and MCM agree to alternative source(s),
the manufacturers of the airframe and engines will be used as the sources for
all cost estimates.)

 

--------------------------------------------------------------------------------


 

ANNEX F

 

Memorandum of Delivery

 

DATE:

, 20     

TIME:

_ST

PLACE:                                          ,

 

Moelis & Company Group LP (“LP”) hereby delivers, and Moelis & Company Manager
LLC (“MCM”) hereby acknowledges receipt and accepts, the Dassault Aviation model
Falcon 2000 aircraft, serial number 105, registration number N711PE, together
with its Allied Signal model CFE-731-1-1B engines, serial numbers P105342 and
P105378 (collectively, the “Aircraft”), and all loose equipment and documents in
the Aircraft, on the date, time and location set forth above, in accordance with
the Lease dated as of April 15, 2014 between MCM and LP (“Lease”).

 

At the time of delivery, the time and cycles of the Aircraft and its engines was
as follows:

 

Aircraft

 

 

Engines

 

 

 

 

 

 

Total Time

 

 

Total Time

L-

 

 

R-

 

 

Total Cycles

 

 

Total Cycles

L-

 

 

R-

 

 

 

 

MCM ACKNOWLEDGES AND CONFIRMS THAT IT HAS ACCEPTED THE AIRCRAFT AND AIRCRAFT
DOCUMENTS AND, EXCEPT AS STATED ON EXHIBIT A AND WITHOUT WAIVING ITS RIGHTS
UNDER SECTION 11 OF THE LEASE, THAT ITS EXECUTION AND DELIVERY OF THIS
MEMORANDUM OF DELIVERY IS CONCLUSIVE EVIDENCE FOR ALL PURPOSES THAT IT HAS
RECEIVED AND ACCEPTED THE AIRCRAFT AND AIRCRAFT DOCUMENTS, WHICH ACCEPTANCE IS
WITHOUT PREJUDICE TO MCM’S RIGHT TO INSPECT THE AIRCRAFT OR TO REQUIRE LP TO
PERFORM ITS OBLIGATIONS UNDER SECTION 11 OF THE LEASE.

 

LP:

MCM:

 

 

Moelis & Company Group LP

Moelis & Company Manager LLC

By:

Moelis & Company Group GP LLC

 

 

its general partner

 

 

 

 

 

By:

 

 

By:

 

 

 

of

)

Country of

)

 

On                                             , 20    , before me, the
undersigned, a Notary Public for said state, personally appeared
                                                        , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under penalty of perjury under the laws of said state that the
foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

Signature

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

of

)

County of

)

 

On                                                                     , 20    ,
before me, the undersigned, a Notary Public for said state, personally
appeared                                                              , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under penalty of perjury under the laws of said state that the
foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

Signature

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A To Memorandum of Delivery

 

--------------------------------------------------------------------------------